Citation Nr: 0809388	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  06-10 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable evaluation for 
bilateral sensorineural hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

M. Peters, Legal Intern


INTRODUCTION

The veteran had active military service from July 1950 until 
he was honorably discharged in July 1954.  During his period 
of active service, the veteran received a Purple Heart medal 
for his honorable service in the Korean Conflict.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

Although the issue of entitlement to service connection for 
tinnitus, left ear was originally denied in an October 1999 
unappealed rating decision as not well-grounded, the claim 
was subsequently considered and denied on a de novo basis, 
meaning as a "new" claim, in a June 2007 Supplemental 
Statement of the Case because of the changes to the 
adjudication process required by the Veterans Claims 
Assistance Act of 2000.  

A video conference hearing was held in December 2007, and a 
transcript is of record.


FINDINGS OF FACT

1.  The evidence of record shows that the veteran's diagnosed 
tinnitus is likely the result of acoustic trauma sustained in 
combat during service.  

2.  The competent medical evidence of record reflects that 
the veteran had a Level I hearing in his right ear and Level 
IV hearing in his left ear in March 2007.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in or aggravated by active military 
duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  The criteria for an initial compensable rating for 
bilateral sensorineural hearing loss has not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85 - 4.87, Diagnostic 
Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  In May 2005 and February 2007, the RO 
sent the veteran a letter in which he was informed of the 
requirements needed to establish entitlement to service 
connection.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  In these letters, the veteran was 
also advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his possession that pertains 
to a claim.  

The Board notes that the veteran was informed by letter in 
March 2006 that a disability rating and effective date would 
be assigned if either of his claims were granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, the Board notes that the veteran was informed 
in the same March 2006 letter that VA used a published 
schedule for rating disabilities that determined the rating 
assigned and that evidence considered in determining the 
disability rating included the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  See 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a 
relevant examination was given as recently as March 2007, and 
additional pertinent private medical evidence is of record.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with VCAA reasonably affects 
the outcome of this case, the Board finds that any such 
omission is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  


Service Connection Claim

Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2007).

The United States Court of Appeals for Veterans Claims 
(Court) rendered a decision that further clarified the law 
and VA regulations pertaining to the use of lay statements in 
cases involving combat veterans.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Court in Caluza emphasized that 38 
U.S.C.A. § 1154(b) "relaxes the evidentiary requirements for 
adjudication of certain combat-related VA-disability- 
compensation claims" by allowing lay or other evidence to 
prove incurrence of a condition by combat.  Caluza, 7 Vet. 
App. at 507.  However, the Court has further held that 38 
U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.  See Gregory v. Brown, 
8 Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 
9, 16-19 (1999), the Court reiterated that the 38 U.S.C.A § 
1154(b) presumption only relates to the question of service 
incurrence, it does not relate to questions of whether the 
veteran has a current disability or whether there was a nexus 
between the in-service event and the current disability.

Analysis

The veteran's service medical records reflect that during his 
period of service, the veteran was wounded in combat in 
December 1952 during his tour of duty in Korea.  However, the 
veteran's separation examination in July 1954 does not show 
any complaint, diagnosis or finding of tinnitus.

The veteran stated in his video conference hearing in 
December 2007 that the injury he suffered in service was a 
result of a mortar explosion a few feet from him.  The 
explosion gave the veteran a wound on his right temple, which 
is confirmed in his service medical reports.  The veteran 
also suffered a concussion, which he states is when the 
ringing in his ears started.  Additionally, the veteran 
stated during his hearing that he was subjected to multiple 
instances of small gun, tank and artillery fire during his 
period in Korea.  The veteran contends his tinnitus is a 
result of the acoustical trauma and head injury in service.

The first recorded complaint or finding of tinnitus after 
separation is in March 1999.  In March 1999, the veteran was 
seen twice by a private doctor, Dr. H., M.D.  There are two 
letters in the record from Dr. H.  In the first letter, dated 
March 4, 1999, Dr. H. diagnosed the veteran with tinnitus.  
However, Dr. H. specifically noted that in November 1999, the 
veteran had a left ear blockage which was the origin of his 
tinnitus.  Dr. H. further stated in this letter that while 
the veteran does have bilateral sensorineural hearing loss, 
the tinnitus in the veteran's left ear was not related to 
this hearing loss.  In his March 11, 1999 letter, Dr. H. 
again stated that the tinnitus was a result of something 
viral or vascular and was not related to the veteran's 
service.

Furthermore, the veteran was given a VA audiological 
examination by a VA audiologist in September 2005.  The 
results of the examination found that the veteran had 
tinnitus in his left ear; however, the VA audiologist stated 
that the recent onset of tinnitus made it less than likely 
that it was related to the veteran's service.  The veteran 
was also examined by a VA examiner in a Compensation and 
Pension examination in September 2005.  Independently of the 
VA audiologist, the VA examiner stated that the veteran's 
tinnitus was less than likely to be due to the veteran's 
service because of its onset in the 1990's.  Both the VA 
audiologist and examiner reviewed the claims file while 
making their conclusions, which included Dr. H.'s letters and 
conclusions.

Finally, the veteran was given a VA audiological examination 
in March 2007.  The VA examiner noted that the veteran had a 
history of acoustic trauma in service, but also noted that 
the veteran was subjected to occupational noise exposure as a 
machinist.  The VA examiner acknowledged that the veteran 
complained of tinnitus.  However, the VA examiner did not 
render a diagnosis of tinnitus, nor did he give any nexus 
opinion about the etiology of the veteran's tinnitus.

The Board acknowledges that the veteran is currently service-
connected for noncompensable bilateral sensorineural hearing 
loss.  The Board further acknowledges that the veteran was 
subjected to acoustic trauma in service and that acoustical 
trauma can cause tinnitus.  The veteran stated that he was 
subjected to multiple instances of small and large gunfire, 
and received a Purple Heart for a wound to his head by a 
mortar explosion, resulting in both a concussion and the 
veteran's service-connected hearing loss.  Also, the veteran 
said that this injury was when his tinnitus began, and he has 
had it ever since.  While there is medical evidence in the 
record that suggests the veteran's tinnitus may be caused by 
something vascular or viral that occurred in 1999, the Board 
concludes that the veteran's tinnitus is likely due to 
service-related acoustical trauma.  

In this regard, the Board notes that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when the evidence is in relative equipoise regarding 
the merits of an outstanding issue, as here.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
After resolving all doubt in the veteran's favor under 38 
U.S.C.A. § 5107(b), the Board concludes that service 
connection is warranted for tinnitus.

Compensable Evaluation Claim

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  The Board notes that 
Fenderson is applicable to the veteran's claim for an initial 
compensable evaluation.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  

Schedular Criteria

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  Evaluations of defective hearing are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1993).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the puretone thresholds are 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

Analysis

Initially, the Board notes that the veteran's test results do 
not demonstrate either (1) a pure tone threshold of 55 
decibels or more in all four frequencies in the either ear, 
or (2) a pure tone threshold of 70 decibels or more at 2,000 
Hertz in either ear.  Thus, the veteran is not entitled to 
consideration under 38 C.F.R. § 4.86 for exceptional patterns 
of hearing impairment in either of his ears.

The veteran is currently assigned a noncompensable evaluation 
for his service-connected bilateral hearing loss.  

In the VA audiological evaluation conducted in September 
2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
35
95
105
LEFT
20
15
60
100
105

The average pure tone thresholds (using the four 1000 to 4000 
frequencies) were 61 decibels in the right ear and 70 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 92 percent in the right ear and 
80 percent in the left ear.  

In the VA audiological evaluation conducted in March 2007, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
25
85
85
LEFT
10
15
65
95
95

The average pure tone thresholds (using the four 1000 to 4000 
frequencies) were 51 decibels in the right ear and 68 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 92 percent in the right ear and 
80 percent in the left ear.  

Given these results, the Roman numerals assigned for purposes 
of evaluation in Table VII are Level I for the right ear and 
Level IV for the left ear.  See 38 C.F.R. § 4.85, Table VI.  
Applying these findings to 38 C.F.R. § 4.85, Table VII of the 
Schedule results in a noncompensable evaluation for hearing 
loss under Diagnostic Code 6100.  Consequently, a compensable 
evaluation is not warranted for the service-connected 
bilateral sensorineural hearing loss.  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  The file does not show, 
and veteran has not alleged, that the criteria for 
extraschedular rating apply to his hearing loss.


ORDER

Service connection for tinnitus is granted.

An initial compensable evaluation for bilateral sensorineural 
hearing loss is denied.



______________________________________________
JONATHAN KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


